
	
		I
		112th CONGRESS
		1st Session
		H. R. 1054
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2011
			Ms. Pingree of Maine
			 (for herself, Mr. McDermott, and
			 Ms. Moore) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to provide
		  access to certified professional midwives for women enrolled in the Medicaid
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Access to Certified Professional
			 Midwives Act of 2011.
		2.Requirements for
			 coverage of services provided by certified professional midwives under
			 Medicaid
			(a)Coverage of
			 certified professional midwife servicesSection 1905(a) of the Social Security Act
			 (42 U.S.C. 1396d(a)) is amended—
				(1)in paragraph (28),
			 by deleting and at the end;
				(2)by redesignating
			 paragraph (29) as paragraph (30); and
				(3)by inserting after
			 paragraph (28) the following paragraph:
					
						(29)services
				that—
							(A)are furnished by a
				certified professional midwife (as defined by the Secretary); and
							(B)the certified professional midwife is
				legally authorized to perform under State law (or the State regulatory
				mechanism provided by State law);
				and
							.
				(b)Inclusion in
			 mandatory servicesSection
			 1902(a)(10)(A) of the Social Security Act is amended, in the matter before
			 clause (i)—
				(1)by striking
			 and before (28); and
				(2)by inserting
			 , and (29) after (28).
				(c)Effective
			 date
				(1)In
			 generalExcept as provided in
			 paragraph (2), the amendments made by this section shall take effect on January
			 1, 2012.
				(2)Rule for changes
			 requiring State legislationIn the case of a State plan for
			 medical assistance under title XIX of the Social Security Act which the
			 Secretary of Health and Human Services determines requires State legislation
			 (other than legislation appropriating funds) in order for the plan to meet the
			 additional requirements imposed by the amendments made by this section, the
			 State plan shall not be regarded as failing to comply with the requirements of
			 such title solely on the basis of its failure to meet these additional
			 requirements before the later of the following dates:
					(A)The first day of
			 the first calendar quarter beginning after the close of the first regular
			 session of the State legislature that begins after the date of the enactment of
			 this Act.
					(B)The date in
			 paragraph (1).
					For purposes
			 of the previous sentence, in the case of a State that has a 2-year legislative
			 session, each year of such session shall be deemed to be a separate regular
			 session of the State legislature.
